Citation Nr: 0934769	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for purposes of receiving Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and others



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1969 
and from February 1979 to July 1980, to include a period of 
time in the Republic of Vietnam.  The Veteran died in 
November 2002.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2006.  A 
transcript of the hearing is associated with the claims file. 

In November 2006, the Board remanded this case for further 
development.  At that time, a potential claim for benefits 
under 38 U.S.C.A. § 1151, which had been suggested by the 
Appellant's July 2006 testimony, was referred to the RO for 
further action.  Ultimately, in her May 2007 statement the 
Appellant clarified that she was not seeking benefits under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

In a July 2008 decision, the Board denied the appellant's 
claims, and she appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  The Secretary of 
Veterans Affairs submitted a Motion for Remand.  The 
appellant was notified of the Secretary's motion and did not 
appeal it.  In a March 2009 Order, the Court granted the 
motion, vacated the July 2008 Board decision, and remanded 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.	The Veteran died on November [redacted], 2002, at the age of 67; 
the immediate cause of the Veteran's death as shown on the 
death certificate were respiratory failure, serratia 
marcenscans bacteremia, neurtopenia, and acute myclogeneus 
leukemia (AML).

2.	The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

3.	The evidence of record does not establish that 
myelodysplastic syndrome (MDS) and acute myelogenous 
leukemia (AML) noted many years after service are related 
to the Veteran's military service.

4.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

1.	Neither MDS nor AML were incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.	A service connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must also inform the 
Appellant how the disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Appellant was provided VCAA notice in a January 2003 
letter.  This letter informed the claimant of the types of 
evidence not of record needed to substantiate her claims and 
also informed her of the division of responsibility between 
the Appellant and VA for obtaining the required evidence, but 
did not inform the Appellant how the disability ratings and 
effective dates are assigned, as required by Dingess.  
Despite the inadequate notice provided to the Appellant on 
these latter two elements, however, the Board finds no 
prejudice to the Appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the Appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

Proper notice from VA, in the context of Death Indemnity 
Compensation (DIC) claims, requires (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service connected condition; 
and (3) an explanation of the information and evidence 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

The January 2003 letter provided the Appellant with an 
explanation of the evidence and information required to 
substantiate a DIC claim through evidence showing the cause 
of death; an injury, disease or other event in service; and a 
relationship between the two.  However, this notice did not 
differentiate between DIC claims based on a condition 
previously service-connected and DIC claims based on a 
condition not previously service-connected, nor was the 
Appellant provided with a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death as required by Hupp.  However, the Board finds that the 
Appellant was not harmed by this notice error.  In a June 
2004 Supplemental Statement of the Case, the Appellant was 
informed that the Veteran was service connected for 
posttraumatic stress disorder (PTSD), a left ankle 
disability, and acne vulgaris at the time of his death.  This 
SSOC also informed the Appellant of the evidence and 
information necessary to substantiate a claim for cause of 
death based on a previously service connected condition, as 
well as a claim based on an as yet not service connected 
condition.  At the July 2006 hearing, the undersigned Veteran 
Law Judge invited the Appellant to submit additional evidence 
in support of her claim, which she later did.  Based on the 
above, the Board finds that a reasonable person could be 
expected to understand what information and evidence was 
needed to substantiate the Appellant's claim for service 
connection for the Veteran's cause of death and therefore the 
notice error is deemed harmless.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Appellant's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, VA medical 
opinions, the Veteran's death certificate, several internet 
articles and medical treatises, and statements of the 
Appellant and her representatives have been associated with 
the record.  The August, September, and October 2007 VA 
examinations were based on a review of the claims folder, the 
Veteran's final admission to White River Junction VA Medical 
Center, and the available medical literature.  38 C.F.R. 
§ 3.326.  Hence these opinions are adequate for DIC purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  The Board also notes the 
Secretary's discussion of the findings of the National 
Academy of Sciences (NAS), which contains a great deal of 
medical and scientific data of many diseases, including acute 
myclogeneus leukemia (AML) and chronic lymphocytic leukemia 
(CLL).  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 72 Fed. Reg. 32,345-407 (June 12, 2007).  The 
Appellant has not submitted or referenced, any competent 
medical evidence refuting the NAS's findings.  The Appellant 
and her representatives have been accorded ample opportunity 
to present evidence and argument in support of her appeal.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.



Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. § 
3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e).

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  A service-connected 
disability is one which was incurred in or aggravated by 
active service, one which may be presumed to have been 
incurred during such service, or one which was proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Analysis

The Board observes that the Veteran died in November 2002 in 
Lebanon, New Hampshire.  The death certificate shows 
respiratory failure, serratia marcenscans bacteremia, 
neurtopenia, and acute myclogeneus leukemia (AML) were the 
immediate cause of the Veteran's death.  

The record does not show that the Veteran was service 
connected for AML at the time of his death.  At the time of 
his death, the Veteran was service connected for PTSD, a left 
ankle disability, and acne vulgaris.  The Appellant does not 
claim and the record does not show that the Veteran's death 
was related to one of his service connected disabilities.

In a March 1999 rating decision, the Veteran was awarded a 
total disability rating based on individual unemployability 
(TDIU), effective May 1998.  The May 1999 letter that the 
Appellant submitted is consistent with this.  To the extent 
that this letter's reference to "disabilities incurred 
during the Vietnam War" has proved confusing, the Board 
apologizes.  While the disabilities may have stemmed from the 
Vietnam War, the total disability rating began on the date 
stated, which was May 1998.  At her July 2006 hearing, the 
Appellant was informed of her ability to pursue a clear and 
unmistakably erroneous (CUE) claim challenging the May 1998 
effective date of the rating.  In a November 2007 rating 
decision, the RO denied the Appellant's claim of CUE with 
regard to the effective date of the TDIU.  The Board notes an 
earlier period of temporary total disability rating from 
December 1995 to September 1996.  The record does not show 
that the Veteran was rated as totally disabled for the 
periods from November 1992 to December 1995 or from September 
1996 to May 1998.  Thus, the Veteran had been rated as 
totally disabled for a period of less than 10 years prior to 
his death, which does not meet the requirements for 
entitlement to death benefits under 38 U.S.C.A. § 1318(b).  

The Board also notes that the Appellant has submitted the 
Veteran's settlement letter from The Agent Orange Settlement 
Fund as proof that the Veteran was totally disabled for more 
than 10 years prior to his death.  This settlement represents 
the resolution of a private class action suit between Vietnam 
veterans and the manufacturers of the herbicides used during 
the war.  This letter indicates that the Veteran met the 
Payment Program's definition of "total disability."  VA was 
not a party to this lawsuit.  Receipt of disability payment 
through this program does not confer service connection for 
any disability, nor does it impart a total disability rating 
for a service connected disability.

The Veteran's DD-214 from the time of his retirement from the 
Army in April 1969 shows that was awarded the Republic of 
Vietnam Campaign Medal, which indicates that he served in the 
Republic of Vietnam during the Vietnam Era and is therefore 
presumed exposed to herbicides.  However, none of the 
conditions listed as the immediate causes of his death are 
listed as presumptive diseases in 38 C.F.R. § 3.309(e) and 
the presumption does not apply.  While the Appellant has 
cited a discussion in The Merck Manual of the similarities 
between AML and CLL, a disease for which service connection 
can be presumed, and testified to their similarities, these 
are, in fact, two separate diseases.  This fact is 
underscored by the May 2003 e-mail from J.H. of The Leukemia 
& Lymphoma Society (Society), which explains that "whether 
or not a leukemia is considered to be a "myelogenous" or 
"lymphocytic" type of leukemia depends on the type of blood 
cell that is affected" and the May 2003 e-mail from T.A., 
also of the Society, which likewise highlights the differing 
causes and risk factors between AML and CLL.  The Secretary 
of Veterans Affairs has determined that there is no 
presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  Therefore, presumptive service connection 
based on exposure to Agent Orange does not apply.  Although 
service connection is not warranted on a presumptive basis, 
it may be established with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The medical evidence of record shows that the Veteran was 
diagnosed with MDS and AML in October 2002.  Therefore, 
Hickson element (1) has been met.

With respect to Hickson element (2), in-service injury or 
incurrence, the Veteran's service treatment records do not 
show MDS or AML.  In February 1979, following an incident in 
which he injured his ankle; the Veteran underwent blood test 
which found him to have a hematocrit of 46 and a white blood 
cell count of 9000.  In December 1980 and December 1983, the 
Veteran underwent VA medical examinations in conjunction with 
other claims.  His hemic system was noted to be "normal" at 
the time of each examination.  October 2002 VA medical 
records, diagnosed the Veteran with MDS converting to AML.  
At the time of this diagnosis, the Veteran reported a three 
to four week history of fatigue, anorexia, and weight loss.  
He was then transferred to a private hospital in October 
2002.  According to the private hospital records, the 
Veteran's medical history includes diagnoses of macroytic 
anemia and thrombocytopenia since 1997 and noted that the 
Veteran's low blood counts over several years likely heralded 
his MDS, which had evolved into AML.  The Veteran's death 
certificate indicates that the Veteran had AML for a period 
of weeks.  Based on this timeline, the Veteran first 
developed AML more than twenty years after he left active 
service.  

In March 2007, VA submitted a request to the Commanding 
Officer of Headquarters, U.S. Naval Mobile Construction 
Battalion, Tucson, Arizona, and the Commanding Officer of 
Headquarters, U.S. Naval Mobile Construction Battalion, Fort 
Carson, Colorado, to determine whether the Veteran's military 
duties had subjected him to toxic substances other than Agent 
Orange, such as benzene.  A June 2007 response found that 
there was no evidence in the Veteran's personnel file of 
exposure to any toxic substance, like benzene, while he was 
in Vietnam.  However, as mentioned above, the Veteran is 
presumed to have been exposed to herbicides based on his 
service in the Republic of Vietnam.  Thus Hickson element (2) 
has been met with regards to herbicide exposure.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the Appellant has submitted numerous 
internet articles regarding, MDS, AML, CLL, and Agent Orange.  
None of these articles states that exposure to Agent Orange 
causes MDS or AML.  To the extent that the Appellant has 
submitted articles noting a causal relationship between CLL 
and Agent Orange with her notation that CLL and AML are "the 
same thing," the Board refers to the e-mails from the 
Society, the NAS research, and the Secretary's findings on 
these two diseases to demonstrate that they are, in fact, not 
the same thing.  A showing that CLL is related to exposure to 
Agent Orange (as conceded by that disease's inclusion on the 
list of presumptive diseases in 38 C.F.R. § 3.309), is not 
tantamount to a showing that exposure to Agent Orange caused 
the Veteran's AML.  With regard to the articles concerning 
AML, these articles consistently state that the risk factors 
for developing AML include smoking, exposure to radiation, 
exposure to benzene, and exposure to chemotherapy used to 
treat other cancers.  Agent Orange exposure is not 
implicated.  Likewise, the internet articles related to MDS 
do not show a causal connection.

In a March 2003 opinion, Dr. B.B. from Dartmouth Hitchcock 
Medical Center noted that the Veteran had a myeloysplastic 
syndrome (MDS) which eventually transformed into AML.  The 
doctor cited the Veteran's risk factors for MDS and the 
resulting leukemia, specifically his age and his prior 
history of tobacco use.  With regards to the Veteran's 
exposure to Agent Orange, the doctor noted that, as a dioxin, 
Agent Orange had been shown to "increase the incidence of 
soft-tissue sarcoma, though it has not been linked to either 
MDS or AML."  However, the doctor noted a Swedish study 
which had found some evidence of an association between the 
Veteran's particular type of leukemia and occupational 
exposure to chemical solvents or insecticides.  The doctor 
specifically cautioned that this study may not be applicable 
to the Veteran or any other veteran exposed to Agent Orange 
as the study participants did not have preexisting MDS and 
Agent Orange was not specifically cited in the study.  The 
doctor declined to offer an opinion linking the Veteran's MDS 
and AML to his herbicide exposure.  He concluded that there 
was a "possible link" and "some small but intriguing 
evidence to suggest" that a connection between the two might 
be found in the future.  To the extent that these phrases 
suggest an opinion, the Board notes that their speculative 
language would not provide the degree of certainty required 
for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In November 2006, the Board remanded this case in part for a 
medical opinion to determine the relationship, if any, 
between the Veteran's MDS and AML and his military service.  
In August 2007, the VA medical examiner found a 50/50 
probability that the Veteran's AML was due to his exposure to 
Agent Orange because "the available studies are of 
insufficient quality, consistency, or statistical power to as 
of yet permit a conclusion regarding the presence or absence 
of an association between Agent Orange and AML."  No further 
rationale was provided.  In September 2007, in response to a 
request for clarification as to how the examiner arrived at 
this decision despite the admission that there was no 
evidence in the medical literature to associate the Veteran's 
condition with exposure to Agent Orange, the same VA medical 
examiner again found that it was impossible to conclude that 
the Veteran's MDS and AML were the result of Agent Orange 
exposure and likewise impossible to conclude that they were 
not, ultimately finding a 50/50 probability due to this 
ambiguity.  In October 2007, the same VA medical examiner 
revised her opinion and found, "Unfortunately, after 
extensive research, an opinion cannot be offered without 
resorting to sheer speculation."

As stated above, leukemia (other than chronic lymphocytic 
leukemia) is not one of the conditions listed under 38 C.F.R. 
§ 3.309(e).  The Secretary specifically determined that 
leukemia (other than chronic lymphocytic leukemia [CLL]) does 
not warrant presumptive service connection based on exposure 
to herbicides in the Republic of Vietnam because: 

[t]aking into account the available evidence and 
NAS' analysis, the Secretary has found that the 
credible evidence against an association between 
herbicide exposure and leukemia (other than chronic 
lymphocytic leukemia) outweighs the credible 
evidence for such an association, and he has 
determined that a positive association does not 
exist.  

See Notice, 72 Fed. Reg. 32,395-407 (2007); see also Notice, 
68 Fed. Reg. 27,630-41 (2003); and Notice, 67 Fed. Reg. 
42,600-8 (2002).  NAS reviewed CLL separately from the other 
leukemias, like AML, in Update 2002 because CLL shares many 
traits with lymphomas.  See Notice, 68 Fed. Reg. 27,635 
(2003).  With regards to AML specifically, the Secretary 
found:

Acute myeloid leukemia (AML) is the most common 
leukemia among adults.  Risk factors for AML 
include high doses of ionizing radiation, 
occupational exposure to benzene, and some 
medications used in cancer chemotherapy.  Genetic 
disorders including Fanconi's anemia and Down's 
syndrome are associated with an increased risk for 
AML.  Tobacco smoking has been suggested as a risk 
factor.

See Notice, 72 Fed. Reg. 32,395-407 (2007); see also Notice, 
68 Fed. Reg. 27,630-41 (2003); and Notice, 67 Fed. Reg. 
42,600-8 (2002).  In the Update 2004 to the July 1993 report 
entitled "Veterans and Agent Orange: Health Effects of 
Herbicides Used in Vietnam" (VAO), NAS concluded that there 
was no information contained in the additional research 
reviewed for that update to change its conclusion that the 
medical research contained inadequate and insufficient 
evidence to establish a link between herbicide exposure and 
leukemia, other than CLL.

Thus, there is a conflict in the medical evidence regarding 
the etiology of the Veteran's AML, specifically whether the 
Veteran's exposure to herbicides during his military service 
is implicated.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board finds the NAS reports to be more 
probative than the VA medical examiner's August 2007, 
September 2007, and October 2007 opinions.  As explained 
above, VAO and the subsequent NAS reports have failed to find 
adequate and sufficient evidence to establish a link between 
herbicide exposure and leukemia other than CLL.  In reaching 
this conclusion, NAS has specifically addressed various 
relevant occupational and Vietnam-veteran studies, which 
included occupational studies conducted in the Netherlands 
and Italy and a study involving Operation Ranch Hand 
veterans.  No environmental studies had been published since 
the 2002 Update.  By contrast, the rationale that the VA 
medical examiner provided for her original opinion amounts to 
the inability to disprove a connection.  When pressed to 
provide a rationale for the assigned 50/50 probability, she 
ultimately recanted and conceded that any opinion would be 
based on speculation.  Given that NAS has been reviewing 
published studies on this matter for more than a decade 
without finding a positive association, this examiner's 
initial conclusion that the Veteran's exposure to herbicides 
may have caused his AML because there is no proof that it did 
not, is not persuasive.  The Board finds the NAS reports more 
persuasive.

Insofar as the Appellant has submitted several copies of a 
prior Board decision in support of her claim, the Board 
initially notes that this decision is of no inherent 
precedential value.  See 38 C.F.R. § 20.1303.  That decision 
rests on the opinion of that veteran's oncologist that his 
MDS was most likely related to his herbicide exposure.  In 
that case, the oncologist's opinion was found to be 
persuasive.  That finding was specific to the facts of that 
case.

Therefore, the preponderance of the evidence supports the 
conclusion that AML was not present during the Veteran's 
period of service or for many years later, and that this 
fatal disease was not caused by any incident of service, 
including his exposure to herbicides.  In short, for reasons 
expressed immediately above, the Board concludes that the 
weight of the evidence is against the Appellant's claim.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for cause of death for the 
purpose of receiving DIC is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


